Judgment affirmed. Memorandum: Since the bail process had not been completed, the desk officer properly exercised his discretion in not releasing defendant based upon defendant’s belligerent and insolent behavior. Additionally, the evidence amply supports defendant’s conviction of second degree assault (Penal Law § 120.05 [3]). The police officer who was injured was performing a lawful duty (see, People ex rel. Gray v Tekben, 86 AD2d 176, affd 57 NY2d 651). The evidence viewed in the light most favorable to the People (see, People v Kennedy, 47 NY2d 196, 203) supported the verdict (see, People v Allah, 126 AD2d 778, 780, Iv denied 69 NY2d 876; People v Johnson, 115 AD2d 330; People v Early, 85 AD2d 752). We find that defendant’s remaining contention lacks merit.
All concur, except Balio, J., who dissents and votes to reverse the judgment, in the following memorandum.